Citation Nr: 1106713	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an October 2008 video-conference 
hearing.

In June 2009, the Board remanded the claim for further 
development.

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was also 
originally developed for appellate review and was addressed in 
the June 2009 Board remand; however, service connection for PTSD 
was ultimately granted by the RO in a November 2010 rating 
action.  The Veteran has not disagreed with the rating or 
effective date assigned for this disability.  Therefore, this 
issue is no longer in appellate status.  Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).

In December 2010, the Veteran submitted additional medical 
evidence.  A waiver of initial RO consideration of the evidence 
was not submitted with the evidence.  In January 2011 
correspondence, the Veteran's representative specifically waived 
initial RO consideration of this evidence.  See 38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  Prior to November 19, 2010, the Veteran's diabetes mellitus 
required insulin and a restricted diet, but regulation of 
activities was not shown.

2.  As of November 19, 2010, the evidence of record supports a 
finding that the Veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities. 


CONCLUSIONS OF LAW

1.  Prior to November 19, 2010, the requirements for an 
evaluation in excess of 20 percent for diabetes mellitus were not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 4.119, Diagnostic Code 7913 (2010). 

2.  As of November 19, 2010, the criteria for entitlement to a 40 
percent evaluation, but no higher, for diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 4.119, Diagnostic Code 7913 (2010). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the VA notified the Veteran in December 2004 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In September 2009 correspondence, he was 
provided notice of the specific rating criteria for diabetes 
mellitus and how effective dates are determined.  The claim was 
readjudicated in November 2010.  Thus, any timing error was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record, including testimony provided 
at a June 2009 video-conference hearing before the undersigned.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
diabetes mellitus.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially granted service connection for diabetes 
mellitus in a March 2002 rating decision, and assigned a 20 
percent disability rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, effective January 11, 1001.  Service connection for 
the Veteran's type II diabetes mellitus was based on in-service 
herbicide exposure.  The Veteran filed a claim for an increased 
rating in November 2004.

The Board also notes that service connection is in effect for 
hypertension, peripheral neuropathy of the left and right 
extremities, erectile dysfunction and diabetic retinopathy, all 
of which are secondary to the Veteran's service-connected 
diabetes mellitus.

Under Diagnostic Code 7913, a 20 percent rating is warranted when 
the Veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent, and a restricted diet.  A 40 percent rating 
is warranted for diabetes that requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes that requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the Veteran's 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Id.

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

VA treatment reports dated from September 2001 to March 2002 show 
that the Veteran was at the beginning of a seven year study of 
his diabetes mellitus.

A March 2005 VA treatment report shows that the Veteran continued 
to be involved in the research study for his diabetes and that he 
was on oral medications and insulin.

On VA examination in May 2005, the Veteran reported that at the 
present time, he was on insulin and oral medications for 
management of his diabetes.  He stated that he was not on a 
prescribed diet but that he "watches what he eats."  He also 
complained of being tired and of fatigue.  He indicated that 
worked intermittently, but that he was currently unemployed.  The 
diagnosis was diabetes mellitus, type 2, insulin dependent.

The Veteran testified at an October 2008 video-conference hearing 
that his diabetes mellitus had become progressively worse over 
the years.  He reported that he took two types of insulin as well 
as oral medications.  He also reported that he experienced 
hypoglycemic reactions at least twice a week.

The Board remanded the claim in June 2009 in order to afford the 
Veteran with a more current VA examination for evaluation of his 
diabetes mellitus.

The Veteran was afforded a VA examination in August 2010.  He 
reported that his condition had progressively worsened over the 
years.  His current treatment consisted of both insulin and oral 
medication.  The insulin shots were administered more than once 
daily.  He indicated in the affirmative that he suffers from 
episodes of hypoglycemia reactions or ketoacidosis.  He denied 
that any diabetic complications required hospitalization.  He 
reported that he visits his diabetic care provider monthly or 
less often.  He indicated that he was instructed to follow a 
restricted or special diet.  He denied any restriction in his 
ability to perform strenuous activities.    

A November 2010 letter was received from the Chief of 
Endocrinology, Diabetes and Metabolism, at the Miami, Florida, VA 
Medical Center.  The VA physician reported that that Veteran was 
recently seen by the diabetes team at the clinic for the 
stabilization of his condition and that he would be followed on 
an ongoing basis as needed.  It was noted that the Veteran had 
episodes of hypoglycemia reactions but that the diabetic 
complications did not require hospitalization, if stabilized.  It 
was also noted that the Veteran was instructed to follow a 
restricted or special diet in order to obtain glucose 
stabilization and maintain glycemic control.  Furthermore, it was 
reported that the Veteran was restricted in his ability to 
perform strenuous activities.  It was stated that along with his 
peripheral neuropathy which restricts his physical ability to 
take part in strenuous activity due to lower extremity pain, the 
Veteran was highly prone to hypoglycemic events which could 
subject him to critically low glycemic levels or hypoglycemic 
events; and if untreated in a prompt manner, could lead to 
possible death or other major complications.     

After considering medical evidence of record, the Board finds 
that the Veteran's service-connected diabetes mellitus does not 
warrant a rating in excess of 20 percent prior to November 19, 
2010, but that as of the VA physician's report dated November 19, 
2010, a 40 percent evaluation is met.

Prior to November 19, 2010, the medical evidence of record shows 
that the Veteran is insulin dependent and that he is on a 
restricted diet.  There is no evidence, however, that there are 
specific restrictions or regulation of activities because of his 
diabetes.  In this regard, the August 2010 VA examination report 
specifically states that the Veteran is not restricted from 
strenuous activities.  Moreover, while the Veteran reported 
experiencing periods of hypoglycemic episodes, he denied any    
hospitalization and indicated that he visited his diabetic care 
provider monthly or less often.  Accordingly, prior to November 
19, 2010, an evaluation in excess of 20 percent is not warranted 
for the Veteran's diabetes mellitus.  

As of the November 19, 2010 letter from the VA physician, the 
Board finds that the evidence supports the assignment of a 40 
percent disability rating for the Veteran's service-connected 
diabetes mellitus.  The VA physician reported that a recent 
evaluation revealed that the Veteran's diabetes mellitus is 
manifested by the need for insulin, restricted diet, and 
regulation of activities.  This is the exact criteria 
contemplated by a 40 percent rating.  Accordingly, a 40 percent 
evaluation is warranted for the Veteran's diabetes mellitus from 
November 19, 2010. 

The Board further finds that an evaluation in excess of 40 
percent from November 19, 2010 is not warranted.  While the VA 
physician in November 2010 indicated that the Veteran had 
episodes of hypoglycemic reactions, it was noted that such 
episodes had not required hospitalizations.  Additionally, the 
record does not show that the Veteran sees his diabetic care 
provider twice monthly.  Accordingly, the objective medical 
evidence of record does not show the Veteran's diabetes mellitus 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated in order to warrant a 60 
percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.   

In conclusion, the evidence of record finds that an evaluation in 
excess of 20 percent prior to November 19, 2010 is not warranted; 
however, the evidence supports 40 percent evaluation and no 
higher for the Veteran's service-connected diabetes mellitus, as 
of November 19, 2010.

The evidence of record does not raise the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional or unusual disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Here, the rating criteria found in Diagnostic Code 7913 
reasonably describes the Veteran's disability level and 
symptomatology.  They account for his medication regimen, as well 
as his limitations in diet and activities.  Furthermore, the 
competent evidence does not demonstrate that his diabetes 
mellitus causes marked interference with the Veteran's activities 
of daily living, over and above what it is contemplated by the 
schedule.  His disability has not required frequent 
hospitalizations, nor has it otherwise produced impairment 
unrecognized by the schedule.

On the whole, the evidence does not support the proposition that 
the Veteran's service-connected diabetes mellitus presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedule, and the schedular evaluation 
is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Referral for extraschedular consideration is not warranted.


ORDER

Prior to November 19, 2010, a rating in excess of 20 percent for 
diabetes mellitus is denied.

From November 19, 2010, a rating of 40 percent rating for 
diabetes mellitus is granted.

____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


